Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 28 October 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 48.
My dear wife,
Ghent 28 October 1814

We have been very much occupied since I wrote you last in dispatching Mr Connell, who goes off this morning to Ostend, there to embark in the Chauncey for New York—During the same time we have been undergoing another sort of fatigue, which is more tedious and wearisome to me, that of banqueting—On Wednesday we dined with the British Plenipotentiaries—No other company than ourselves, but a Mr Van Aken, a gentleman of this place, whom we met there once before. Our acquaintance here in consequence of the Ball we gave here, and of the manner in which we have mingled in Society, has become extensive, and as we have associated indiscriminately with all the respectable classes, now as the winter approaches we have the prospect of partaking as much as the gayest of us can wish, in what are called the pleasures of Society—The inhabitants of the place of all descriptions, shew us every civility and attention in their power, and we have not now to learn how much more we enjoy of their favour, than our adversaries—We have not like them two Centinels clad in scarlet at our doors—Our guard of honour is the good–will of the People—We do not quarter upon them the scarlet coats by thousands; we levy no contributions of monthly Millions upon them to feed the lobsters, and we do not crush their manufactures, by crowding upon their markets the competition of ours—The hatred of the English is so universal, and so bitter, that we may attribute to no small part of the kindness shewn to us to the mere fact of our being the Representatives of their enemies—The English Ministers live as secluded, as if they were monks of the old Convent of Chartreux where they reside; Lord Gambier, who appears to me to be an excellent and well meaning man, asked me the day before yesterday whether we had made any acquaintances here—I said we had—He replied that their’s was confined to the Intendants family. This however is altogether owing to themselves—Little as the people here love their Nation, they would be ready enough to associate with them, and to shew them civility if they sought it—But Lord Gambier himself is an elderly man not much suited to shine or to delight in mixed Societies—Mr Goulburn is a very young one, but he has his wife with him, and has so much of my humour, as to think his own family the best company—Both he and Dr. Adams have the English prejudice of disliking every thing that is not English, and of taking no pains to conceal their taste—Mrs. Goulburn is hardly out of her teens, and is still so near the honey–moon, that she calls her husband nothing but Henry—She, I think would have no objection to mingle a little more with the world, but she has her little Henry as well as her great one to afford her occupation and amusement—None of them would find much to please them in the companies of this place, nor is there much in any or all of them to give more pleasure than they would receive.
We were obliged to leave their house immediately after dinner to go and attend the meeting of the Society of Fine Arts and of Letters, of which Mr Gallatin, Mr Bayard, and myself had been made honorary members—Mr Russell, Mr: Clay and Mr Hughes, had received the same compliment from the Society of Agriculture and Botany, consisting principally of the same members—The two Societies to distribute us between them, had drawn our names by lots, three for one and three for the other—The meeting of the Evening before last was in celebration of St: Luke’s day—St: Luke you know is said to have been a painter by profession, and he is of course the patron of the Society of the Fine Arts, chiefly consisting of painters—Mr: Cornelissen the Secretary of the Society, a man of learning and of taste, and one of our valuable acquaintances read a Discourse relative to the fine Arts, which is to be printed; there was a formal installation of the portraits of the Intendant, and Mayor, both of whom were present in person, and the honorary members inscribed their names in the Registers of the Society—Several pieces of music, of original composition, were performed by a band of the members of the Society, and the Evening was closed with a sumptuous supper to which upwards of one hundred persons sat down—A number of patriotic toasts were drank, and one of them of success to the pacific labours of the American Negotiators—to which I had the honour of answering by a Toast of “Prosperity to the City of Ghent, and to the Society of Fine Arts and of Letters within it! May its Artists ever worthily maintain the glory of the Country of Rubens!” I am afraid you will think it flat; but that was not the place nor the time for a toast of political Sentiment from us, and they are so proud of the name of Rubens, that my Imagination could furnish me nothing better calculated to flatter their feelings, and as it was, it passed off well enough—We retired about midnight.
Yesterday we dined and spent the Evening at the Intendant’s—Mrs: Smith was of the company—The Prince d’Aremberg commander in chief of the Belgian troops, and some other General Officers were there, at dinner, and in the Evening there was a party of Ladies—No person of the English Legation was there.
This evening, we are invited to a tea and card party, at a Mr. and Madame Denayer’s—We have been at similar parties already at several houses, and during the winter we shall opportunities to pass every evening abroad if our inclinations should lead us from home—Mine however will induce me to pass of them in my own apartment, except an hour or two with Mr and Mrs Smith.
We have no further news since Tuesday from America, excepting the confirmation of the Destruction of the British fleet on lake Champlain and the consequent retreat of Sir George Prevost—His general orders dated at Odelltown 13. September are published. The Montreal and Quebec letters are in the querulous and plaintive style—John shakes his head at this second annihilation upon the lakes, and so to quiet him they have printed a comparative statement of the American and British forces, giving us 140 Guns to their 80, and 1300 men to their 400—John is gudgeon enough to believe it—Sir George Prevost it seems was advancing to take possession of the new line of boundary, which they intend to demand at the peace, and since his defeat the courier says are more effort may be necessary, but that will be the last—All the accounts from England since this affair has been known, concur in saying that there will be no peace; but if they do not secure their object by the effort of this campaign they will not be so likely to obtain it by the next—May he in whose hands is the Spirit as well as the destiny of Nations support us in the Struggle we have to go through!
Give my love to Charles, and let your next letter my beloved friend, bring me better tidings both of your health and of his than your last—So prays your true lover.

A.